Applicant’s election of Group II, claims 31-56, in the reply filed on August 12, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 57-61 are canceled.  Claims 1-30 are withdrawn.  Claims 31-56 are under consideration.

Priority:  This application claims benefit of provisional application 62/693192, filed July 2, 2018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-34, 43-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 44 the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31, 34, 37, 38, 40-41, 45-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cumming et al. (US 4793344; IDS 02.13.20).  Cumming et al. teach preparing a collagenous lenticule comprising removing corneal tissue from a donor, cross-linking the collagen fibrils in the tissue to inhibit swelling of the tissue, lathing the tissue to provide a lenticule of a selected shape and thickness (at least col. 2 line 49 to col. 3 line 6, col. 4 lines 1-10).  Therefore, Cumming et al. can be deemed to anticipate at least instant claim 31.  

Regarding instant claim 37, Cumming et al. teach the lenticule will not induce a rejection response of the recipient immune system (at least col. 2 lines 11-15); therefore, Cumming et al. can be deemed to teach degradation of immunogenic epitopes.
Regarding instant claim 38, Cumming et al. teach a glutaraldehyde cross-linking agent (col. 2 lines 12-13, lines 55-57, col. 4 lines 11-12).
Regarding instant claims 40-41, Cumming et al. teach the lenticule will maintain clarity in the eye of the patient (at least col. 2 lines 40-44).
Regarding instant claims 45-47, it is noted that the instant claims are still drawn to a collagenous lenticule regardless of its placement in a container having the recited intended properties.  Therefore, Cumming et al. can still be deemed to anticipate instant claims 45-47 because Cumming et al. teach a collagenous lenticule that is structurally the same as the claimed collagenous lenticule and can be further placed in a container (col. 3 line 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 36, 48-51 are rejected under 35 U.S.C. 103 as being unpatentable over Cumming et al. (US 4793344; IDS 02.13.20) in view of Patel et al. (1995 Journal of Refractive Surgery 11:  100-105).  The teachings of Cumming et al. over at least instant claim 31 is noted .
Patel et al. disclose the refractive index varies from the anterior and posterior corneal surfaces (p. 100).  Patel et al. disclose the mean refractive index of human corneal stroma anterior and posterior surfaces are 1.380 and 1.373, respectively (p. 100, 103).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed collagenous lenticule exhibiting a refractive index greater than 1.377, shaped from donor corneal tissue including humans (instant claims 48-51).  The motivation to do so is given by the prior art.  Cumming et al. disclose the thickness of the lenticules can be formed to the desired thickness depending upon the refractive powers required of the various lenticules (col. 3 lines 3-5).  It is disclosed the cornea is commonly regarded as having a refractive index of either 1.376 or 1.377 (Patel et al. p. 100).  It is disclosed that the mean refractive index of human corneal stroma anterior and posterior surfaces are 1.380 and 1.373 respectively (Patel et al.).  Therefore, one of ordinary skill would have reasonable motivation to shape the thickness of the collagenous lenticule from donor corneal tissue where the lenticule exhibits a gradient in refractive index and a refractive index greater than 1.377.  One of ordinary skill would have a reasonable expectation of success because it is known that human corneal stroma can have a refractive index greater than 1.378.
Regarding instant claim 36, Patel et al. disclose central thickness of a typical human cornea is 520 μm (p. 102).

Claims 31, 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Cumming et al. (US 4793344; IDS 02.13.20) in view of Soker et al. (US 20100215717; IDS 08.01.19).  The teachings of Cumming et al. over at least instant claim 31 is noted above.  Cumming et al. disclose the thickness of the lenticules can be formed to the desired thickness depending upon the refractive powers required of the various lenticules (col. 3 lines 3-5).
Soker et al. disclose a collagenous lenticule comprising a lenticular body derived from human cornea tissue for implantation (at least paragraphs 0008-0010).  Soker et al. disclose the lenticule has a thickness of between 50 and 200 micrometers (paragraph 0008) and a diameter of 8 mm (paragraph 0067).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed collagenous lenticule having a disc-like shape, a diameter of about 8 mm, and a thickness of between 50-200 micrometers (instant claims 35-36).  The motivation to do so is given by the prior art.  Cumming et al. disclose the thickness of the lenticules can be formed to the desired thickness depending upon the refractive powers required of the various lenticules (col. 3 lines 3-5).  It is disclosed that collagenous lenticules derived from cornea tissue for implantation can have a thickness of between 50 and 200 micrometers and a diameter of about 8 mm (Soker et al.).  Therefore, one of ordinary skill would have reasonable motivation to shape the thickness and/or diameter of the collagenous lenticule from donor corneal tissue where the lenticule has a thickness of between 50 and 200 micrometers and a diameter of 8 mm.  One of ordinary skill would have a reasonable expectation of success because it is disclosed that a collagenous lenticule can be designed to .

Claims 31-33, 37, 41, 43-44, 52, 56 are rejected under 35 U.S.C. 103 as being unpatentable over Cumming et al. (US 4793344; IDS 02.13.20) in view of Sun et al. (US 20120010728; IDS 02.13.20).  The teachings of Cumming et al. over at least instant claims 31, 41 are noted above.  Cumming et al. disclose preparing a collagenous lenticule comprising removing corneal tissue from a donor and cross-linking the collagen fibrils in the tissue to inhibit swelling of the tissue (col. 2 lines 10-15, lines 52-55, col. 4 lines 1-10).  Cumming et al. disclose cross-linking by glutaraldehyde (col. 2 lines 12-13, lines 55-57, col. 4 lines 11-12).  Cumming et al. do not teach radiation to induce cross-linking.
Sun et al. disclose methods for shaping tissue matrices to conform to anatomic structures to be treated (at least paragraph 0004).  Sun et al. disclose that while chemical cross-linking can be used to form a stable three-dimensional structure, excessive cross-linking can alter biological properties of the tissue and chemical cross-linking agents may be harmful to patients when implanted in the patient (at least paragraph 0030).  Sun et al. disclose a method for shaping a tissue matrix comprising selecting a collagen-containing tissue matrix, partially dehydrating the tissue matrix, applying mechanical forces to the tissue matrix, and exposing the tissue matrix to radiation, where the matrix forms a stable three-dimensional shape (at least paragraph 0031).  The three-dimensional shape can be selected to conform to any anatomic structure and/or to perform any desired structural or functional task in or on a patient’s body (at least paragraph 0032).  Sun et al. disclose radiation causes a small degree of tissue cross-linking sufficient to produce a stable three-dimensional structure (at least paragraph 0042).

Regarding instant claim 32, one of ordinary skill would have reasonable expectation that layers of collagen are cross-linked because it is disclosed cross-links are formed in the collagen-containing tissue matrix, which forms a stable three-dimensional shape.
Regarding instant claims 33, Sun et al. disclose the donor tissues can be completely decellularized to yield acellular tissue matrices in the method for shaping tissue matrices (at least paragraphs 0026-0027).  

Regarding instant claim 43, Sun et al. disclose in a process of shaping tissue products, it has been discovered that partial dehydration of tissues causes the extracellular matrix of collagenous materials to become more pliable (at least paragraph 0036); therefore, Sun et al. reasonable disclose fluid depletion.
Regarding instant claim 44, Sun et al. disclose the shaped tissue products can be terminally sterilized with additional radiation (at least paragraphs 0046-0047).
Regarding instant claim 52, as noted above, Cumming et al. disclose that the lenticule will maintain clarity in the eye of the patient (at least col. 2 lines 40-44) and Sun et al. disclose the donor tissues can be completely decellularized to yield acellular tissue matrices in the method for shaping tissue matrices (at least paragraphs 0026-0027).
Regarding instant claim 56, as noted above, Sun et al. disclose partial dehydration of tissues causes the extracellular matrix of collagenous materials to become more pliable (at least paragraph 0036) and radiation causes a small degree of tissue cross-linking sufficient to produce a stable three-dimensional structure (at least paragraph 0042).

Claims 31, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Cumming et al. (US 4793344; IDS 02.13.20) in view of Sun et al. (US 20120010728; IDS 02.13.20) and Morishige et al. (2011 Investigative Ophthalmology & Visual Science 52(2):  911-915).  The teachings of Cumming et al. and Sun et al. over at least instant claim 31 is noted above.  As noted above, Cumming et al. and Sun et al. disclose a collagenous lenticule comprising a .
Morishige et al. disclose the collagen lamellae in the anterior stroma of human cornea are highly organized, well interwoven, and densely packed, contributing to maintenance of the 3D structure of the anterior stroma (p. 914).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further increase the cross-linking at an anterior surface region of the collagenous lenticule of Cumming et al. and Sun et al. so that the collagen is more densely packed (instant claim 39).  The motivation to do so is given by Morishige et al., which disclose the collagen lamellae in the anterior stroma of human cornea are well interwoven and densely packed, contributing to maintenance of the 3D structure of the anterior stroma.  One of ordinary skill would have a reasonable expectation of success because Sun et al. disclose radiation induces cross-linking, which assists in maintaining a three-dimensional shape.

Claims 31, 41, 42, 52, 53-55 are rejected under 35 U.S.C. 103 as being unpatentable over Cumming et al. (US 4793344; IDS 02.13.20) in view of Sun et al. (US 20120010728; IDS 02.13.20) and Knox et al. (US 20120310223).  The teachings of Cumming et al. and Sun et al. over at least instant claims 31, 41, and 52 are noted above.  As noted above, Cumming et al. in view of Sun et al. disclose a decellularized collagenous lenticule comprising a lenticular body derived from donor corneal tissue that has been at least partially cross-linked.   
Knox et al. disclose modifying the refractive index of ocular tissues for correcting and/or optimizing vision (at least paragraph 0003).  For ophthalmic applications, it is of particular 
It would have been obvious to one of ordinary skill to further modify the collagenous lenticule of Cumming et al. in view of Sun et al. by correcting aberrations to minimize scattering as suggested by Knox et al., thereby arriving at the claimed scattering angles by routine optimization (instant claims 42, 53-55).   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this instance, Knox et al. disclose correcting ocular tissues to optimize vision by minimizing or reducing scattering.  Therefore, it would have been obvious to arrive at the claimed scattering angel of less than 4 arcminutes because there the prior art discloses reducing scattering for optimal vision.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

s 31-56 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 31-56 of copending Application No. 17251677 (‘677) (reference application).  This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 31-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 21-22 of copending Application No. 16330080 (‘080) (reference application) in view of Sun et al. (supra), Morishige et al. (supra), Knox et al. (supra), and Patel et al. (supra).  Although the claims at issue are not identical, they are not patentably both the instant claims and the ‘080 application claims are drawn to a decellularized corneal lenticule comprising a lenticular body derived from donor corneal tissue having an anterior surface and a posterior surface formed to provide the lenticule with a desired shape.  The ‘080 application claims differ from the instant claims by not reciting that the decellularized corneal lenticule is partially cross-linked.  However, in view of the teachings of at least Sun et al. above, it would have been obvious to partially cross-link the collagenous lenticule of the ‘080 application claims because it is disclosed cross-links assist in forming or maintaining the stability of the three-dimensional structure of the tissue product.  One of ordinary skill would have a reasonable expectation of success because Sun et al. disclose a tissue product from any human or animal tissue containing an extracellular matrix can be selected, cross-linked, and shaped.  Regarding the additional limitations recited in the instant claims that may not be recited in the ‘080 application claims, including having an anterior surface region having a greater collagen density, scattering angel less than 1 arcminute, a refractive index greater than native corneal stromal tissue, it would have been obvious to further incorporate or arrive at the additional properties with the collagenous lenticule of the ‘080 application claims in view of the teachings of Sun et al., Morishige et al., Knox et al., and Patel et al. noted above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

No claim is allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Patent Examiner, Art Unit 1656